Citation Nr: 1411106	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-23 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for frostbite of the left foot, and if so, whether service connection is warranted for this disability.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for plantar calluses, and if so, whether service connection is warranted for this disability.

3. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for the residuals of laparotomy surgery, and if so, whether service connection is warranted for this disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which found that new and material evidence had not been submitted sufficient to open any of these claims.  A hearing was held before the undersigned Veterans Law Judge at the RO in November 2011.


FINDINGS OF FACT

1. In November 1996, the Board denied the Veteran's claim of entitlement to service connection for frostbite of the left foot.  The Veteran did not appeal that decision.

2. The evidence associated with the claims folder subsequent to the November 1996 Board decision is neither cumulative nor redundant of the evidence previously of record and is so significant that it must be considered in order to fairly decide the merits of the claim of entitlement to service connection for frostbite of the left foot.

3. The competent and probative evidence of record supports a conclusion that the Veteran's currently diagnosed residuals of frostbite of the left foot are related to service.

4. In February 1994, the RO denied the Veteran's claim of entitlement to service connection for plantar calluses.  The Veteran did not appeal that decision.

5. The evidence associated with the claims folder subsequent to the February 1994 RO decision is neither cumulative nor redundant of the evidence previously of record and is so significant that it must be considered in order to fairly decide the merits of the claim of entitlement to service connection for plantar calluses.

6. The competent and probative evidence of record supports a conclusion that the Veteran's currently diagnosed plantar calluses are related to service.

7. In November 1996, the Board denied the Veteran's claim of entitlement to service connection for the residuals of laparotomy surgery.  The Veteran did not appeal that decision.

8. The evidence associated with the claims folder subsequent to the November 1996 Board decision is neither cumulative nor redundant of the evidence previously of record and is so significant that it must be considered in order to fairly decide the merits of the claim of entitlement to service connection for the residuals of laparotomy surgery.

9. The competent and probative evidence of record supports a conclusion that the Veteran's currently diagnosed the residuals of laparotomy surgery are related to service.


CONCLUSIONS OF LAW

1. The November 1996 Board decision, as to the issues of service connection for frostbite of the left foot and for the residuals of laparotomy surgery, and is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2. The evidence received since the November 1996 Board decision, which denied service connection for frostbite of the left foot and for the residuals of laparotomy surgery, is new and material and the claim for service connection for frostbite of the left foot and for the residuals of laparotomy surgery is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. Resolving all doubt in the Veteran's favor, he has frostbite of the left foot that is related to service.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.304 (2013).

4. Resolving all doubt in the Veteran's favor, he has residuals of laparotomy surgery that is related to service.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.304 (2013).

5. The February 1994 rating decision denying service connection for plantar calluses is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2013).

6. The evidence received since the February 1994 RO decision, which denied service connection for plantar calluses, is new and material and the claim for service connection for plantar calluses is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7. Resolving all doubt in the Veteran's favor, he has plantar calluses that are related to service.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has also reviewed both the Veteran's virtual and physical claims files in adjudication of this claim.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).

However, in this case, as all of these claims are being reopened and granted, the Board finds any further discussion of whether the duty to notify and assist has been met in the case to be moot.



New and Material Evidence

Historically, the Board notes that the Veteran's claims of entitlement to service connection for frostbite of the left foot, and the residuals of laparotomy surgery were last finally denied in a November 1996 Board decision.  These claims were denied at that time because the evidence of record did not show that the Veteran had residuals of frostbite of the left foot, or residuals of his laparotomy surgery related to service.  The Veteran did not appeal these decisions when possible, or file a notice of reconsideration as to these decisions, therefore, they are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

The Veteran's claim of entitlement to service connection for plantar calluses was last finally decided in a February 1994 RO decision.  This claim was denied because the evidence of record did not show that the Veteran had plantar calluses at that time.  As the Veteran did not appeal this decision, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2013).  

Since these decisions are final, the Veteran's current claims of service connection may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, when by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

Taking into account all relevant evidence, the Board finds that new and material evidence has been received sufficient to reopen all of these claims.  In this regard, the Board notes that all of these claims were previously denied in part because there was no evidence of record showing that the Veteran currently had any of these disabilities.  However, since the prior denials, the Veteran received a VA examination in October 2010.  In the course of that examination the Veteran was noted to have residuals of frostbite of both feet, right and left, which included symptoms such as onchomycotic nails, callouses, decreased hair growth, and degenerative joint disease.  That examiner also found that the Veteran had a mild ventral hernia and a residual surgical scar secondary to his in service laparotomy.  As these claims were previously denied in part because there was no evidence of record indicating that the Veteran had any of these disabilities, and as this October 2010 VA examination clearly shows evidence of the existence of all these disabilities, the Board finds this evidence to be both new and material, and service connection for these claims will therefore be considered on a direct basis.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A.§ 1110 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2013).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because arthritis of the left foot was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for the residuals of a left foot cold injury on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Taking into account all relevant evidence, the Board finds that service connection for frostbite of the left foot is warranted.  In this regard, the Board notes that the Veteran was granted service connection for frostbite of the right foot in a May 1996 Board decision.  At that time, it was noted that a November 1967 service treatment record showed that the Veteran was seen for complaints of aching in his right foot due to cold, and callus formation was noted.  His May 1968 separation examination noted treatment for plantar calluses of the right foot.  While the Veteran was denied service connection for his left foot because no cold injury to the left foot was shown during service, the Board finds that it is impossible to admit that the Veteran's right foot was exposed to conditions that could cause cold injury, and not determine that the Veteran's left foot was also exposed to such conditions, even if no complaints regarding the left foot were specifically recorded.  

Further, there is medical evidence of record shows current symptoms and manifestations in both feet that have been attributed by competent medical evidence to cold injuries.  A November 1991 VA examination report showed that both of his feet were very cold and pale, and the Veteran was diagnosed with status post frostbite of both feet manifested by complaints of extreme coolness.  An October 2010 VA examination report specifically found the Veteran to have residuals of frostbite in both feet, with onchomycotic nails, callouses, decreased hair growth and degenerative joint disease that the examiner found were all bilateral frostbite residuals.  The Board recognizes that the VA examiner was erroneously advised that the Veteran was already service-connected for the residuals of frostbite in his left foot.  However, it is clear that the VA examiner carefully and thoughtfully considered the question of whether any current disabilities or manifestations in the feet were consistent with in-service cold injuries, and expressed his own medical opinion as to the etiology of the Veteran's current problems.  Thus, the evidence of record shows that the Veteran was exposed to conditions in service sufficient to cause cold injury, as evidenced by his current service connection for the residuals of a right foot cold injury, and the medical evidence of record shows that the Veteran currently has cold injury residuals in both feet.  The Board finds this evidence, along with all evidence of record, including the Veteran's hearing testimony, to be a sufficient basis on which to find the Veteran has left foot cold injury residuals related to service.  Therefore, service connection for frostbite of the left foot is granted.

Taking into account all relevant evidence, the Board finds that service connection for plantar calluses is also warranted.  In this regard, the Board finds that the Veteran currently has plantar calluses related to his cold injury residuals.  In a November 1967 service treatment record, the Veteran was noted to have bilateral plantar callus formation.  Furthermore, October 2010 VA examiner concluded that the Veteran currently had plantar calluses, and that these were considered residuals of the Veteran's frostbite.  As the Veteran is now service-connected for frostbite residuals of both feet, and as there is medical evidence of record indicating that the Veteran has plantar callouses as a residual of his frostbite of the feet, the Board finds that service connection is also be warranted for this disability.

Finally, taking into account all relevant evidence, the Board finds that service connection for the residuals of laparotomy surgery is warranted.  The Veteran's pre enlistment examination did show that the Veteran underwent an appendectomy prior to his entry into service.  In May 1966 during service, the Veteran underwent an exploratory laparotomy, and lysis of adhesions, and an incidental appendectomy was performed.  The discharge diagnosis was obstruction of the small bowel due to postoperative adhesions.  The Veteran's history of having an appendectomy prior to service was noted, but the Veteran's adhesions were apparently due to excision of a Meckel's diverticulum.  This claim was previously denied because it was felt that the adhesions for which the Veteran underwent surgery in service were due to a pre-existing condition, and therefore, these surgical adhesions could only be granted service connection if they were found to be aggravated by service.  The Board however, now disagrees with this assessment.  The Board agrees that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  And the Board agrees that the adhesions for which the Veteran had surgery appeared to preexist service.  

However, the Board finds that the Veteran is not claiming service connection for adhesions specifically, but for the residuals of the surgery for this condition in service.  The evidence shows that the Veteran does have a residual from this surgery that did not preexist service.  Specifically, an October 2010 VA examination indicated that, aside from superficial scarring, which the Veteran indicated was not an issue during his November 2011 VA examination, he now has a mild ventral hernia that the examiner felt was at least as likely as not related to his in service laparotomy surgery.  As the medical evidence of record shows that the Veteran does have a residual from this surgery, a ventral hernia, that was not a pre existing condition, the Board finds that service connection is warranted for this disability.



ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for frostbite of the left foot is reopened; service connection for frostbite of the left foot is granted.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for plantar calluses is reopened; service connection for plantar calluses, as secondary to the Veteran's service connected frostbite of the feet, is granted.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for the residuals of laparotomy surgery is reopened; service connection for the residuals of laparotomy surgery, specifically, a ventral hernia, is granted.


____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


